DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 07/27/2021, 02/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (KR101223260).
Regarding claim 1, Hong discloses a method for controlling a power supply system [Fig. 1] that comprises a plurality of power panels [100, 200] configured to convert power, which is supplied from each of a plurality of power supply sources including first and second Alternating-Current (AC) power sources supplying AC power and a battery power source storing DC power [see Fig. 1], into Direct-Current (DC) power [AC power input of power panels 100, 200 coupled to AC/DC converters 101, 201 for converting AC power to DC power at DC link, a battery 400 coupled to DC link of power panels 100 and 200 to provide DC power to DC link], convert the DC power into driving power for driving loads, and supply the driving power to the loads [DC links of the power panels 100, 200 coupled to inverters 203 for providing AC power to load 10], a bus line connected to power ends through which the DC power is input and output to and from the plurality of power panels [AC bus coupled between output of the inverters 203 of the power panel 100 and 200 and the load 10 via a switch SCR 207, respectively, such that the DC power converted in the plurality of power panels flows therethrough [see Fig. 1], a plurality of circuit breakers [switches 105, 205, 207 disposed between the power ends and the bus line, respectively [Fig. 1], to control connection and disconnection between the power ends and the bus line, and a control device configured to monitor and control the plurality of power panels [par 0028], the method comprising: determining a supply target power panel to supply the DC power to a fault-occurred power panel when a fault has occurred in at least one of the plurality of power panels [par 0034]; closing at least one circuit breaker connected to the fault-occurred power panel and the supply target power panel, among the plurality of circuit breakers; 
Regarding claim 2, Hong further discloses determining the fault-occurred power panel among the plurality of power panels while controlling operations of the plurality of power panels according to power supply states of the plurality of power panels, respectively [par 0008-0013, 0021, 0039].
Regarding claim 3, Hong further discloses wherein the determining the fault-occurred power panel among the plurality of power panels is configured to determine a power panel, in which a fault has occurred in power supply of the first and second AC power sources among the plurality of power panels, as the fault-occurred power panel [0034, 0039].
Regarding claim 11, Hong further discloses wherein the supplying the DC power is configured such that the fault-occurred power panel receives the DC power from the bus line, and the supply target power panel supplies the DC power from the second output end to the bus line [par 0034-0036, Fig. 1].
Allowable Subject Matter





Claims 4, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 is objected because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the determining the supply target power panel is configured to determine supply priorities of remaining power panels .
Claims 5-9 depend from claim 4.
Claim 10 is objected because the prior art of record taken alone or in combination fails to teach or fairly suggest “further comprising: transmitting information related to reception and supply of the DC power to each of the determined fault-occurred power panel and the supply target power panel”
Claim 12 is objected because the prior art of record taken alone or in combination fails to teach or fairly suggest “further comprising: replacing the supply target power panel when a fault has occurred in the supply target power panel which is supplying the DC power to the fault-occurred power panel, wherein the replacing the supply target power panel comprises: determining a supply replacement power panel to replace the supply target power panel according to the supply priorities; opening a circuit breaker connected to the supply target power panel and closing a circuit breaker connected to the fault-occurred power panel and the supply replacement power panel; and supplying the DC power from the supply replacement power panel to the fault- occurred power panel through the bus line”.
Claims 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “controlling operations of the plurality of power panels according to power supply states of the plurality of power panels, respectively; determining a fault-occurred power panel among the plurality of power panels; 
Claims 14-30 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN T VU/Primary Examiner, Art Unit 2836